                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case Nos. 15-cr-00010-SI-1
                                                                                                    18-cv-00643-SI
                                   8                   Plaintiff,
                                                                                          JUDGMENT
                                   9             v.

                                  10     MONICA COBBINS,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Order signed today GRANTING the motion to vacate, set aside, or correct
                                  14   the sentence pursuant to 28 U.S.C. § 2255. Judgment is entered accordingly; see also Dkt. No. 470.
                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.
                                  17   Dated: November 5, 2018
                                  18                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
